Exhibit 10.01
FEDERAL HOME LOAN BANK OF NEW YORK
THRIFT RESTORATION PLAN

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE   PAGE  
 
 
I DEFINITIONS
    1  
 
 
II MEMBERSHIP
    1  
 
 
III AMOUNT AND PAYMENT OF BENEFITS
    1  
 
 
IV DESIGNATION OF BENEFICIARIES
    2  
 
 
V ADMINISTRATION OF THE PLAN
    2  
 
 
VI AMENDMENT AND TERMINATION
    3  
 
 
VII GENERAL PROVISONS
    3  

 

 



--------------------------------------------------------------------------------



 



FEDERAL HOME LOAN BANK OF NEW YORK
THRIFT RESTORATION PLAN
This Plan is adopted by the Federal Home Loan Bank of New York in order to
provide additional compensation to certain employees of the Bank who were
previously participants in the Thrift Plan Component of the Benefit Equalization
Plan. In general, and subject to the terms and conditions contained hereunder,
Benefits under this Plan will consist of an amount equal to six percent (6%) of
each Member’s base rate of pay for the calendar year immediately preceding the
calendar year of payment, to the extent that such base rate of pay shall exceed
the IRC Limitations in effect with respect to such preceding calendar year. This
Plan is nondeferred and unfunded, and all benefits payable under the Plan shall
be paid solely out of the general assets of the Bank. Payments made under this
Plan will not be part of any calculations made for purposes of determining
payments to be made to Bank employees under any other benefit plan. The creation
of this Plan was authorized by resolution of the Bank’s Board of Directors
adopted on January 21, 2010.
Article I. Definitions
When used anywhere in the Plan, the following terms shall have the following
meanings:
1.01 “Bank” means the Federal Home Loan Bank of New York and each subsidiary or
affiliated company thereof which participates in the Plan.
1.02 “Benefit” means the amount payable under Section 3.01 to any Member for or
with respect to any calendar year during which the Plan shall remain in effect.
1.03 “Benefit Equalization Plan” means the Federal Home Loan Bank of New York
Benefit Equalization Plan as adopted by the Bank as of June 18, 1987, to be
effective as of January 1, 1988, as the same has heretofore been and may
hereafter be amended.
1.04 “Board of Directors” or “Board” means the Board of Directors of the Bank.

1.05 “Effective Date” means January 1, 2010.
1.06 “IRC” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
1.07 “IRC Limitations” means the cap on compensation taken into account by a
plan under IRC Section 401(a)(17), the limitations on 401(k) contributions
necessary to meet the average deferral percentage (“ADP”) test under IRC
Section 401(k)(3)(A)(ii), the limitations on employee and matching contributions
necessary to meet the average contribution percentage (“ACP”) test under IRC
Section 401(m), the dollar limitations on elective deferrals under IRC
Section 402(g), and the overall limitations on contributions and benefits
imposed on qualified plans by IRC Section 415, as such provisions may be amended
from time to time, and any similar success or provisions of federal tax law.
1.08 “Member” means any person included in the membership of the Plan as
provided in Article II.
1.09 “Plan” means the Thrift Restoration Plan, as adopted by the officers of the
Bank thereunto as duly authorized by a resolution duly adopted by the Board of
Directors on January 21, 2010, set forth herein and as amended from time to time
in accordance with Article VI.
1.10 “Plan Administrator” means the Director of Human Resources of the Bank.
1.11 “Thrift Plan” means the Pentegra Thrift Plan for Financial Institutions as
in effect in any immediately preceding year referred to in Section 3.01.
1.12 “Thrift Plan Component of the Benefit Equalization Plan” means the Thrift
Plan Component of the Benefit Equalization Plan, which was terminated on
November 10, 2009.
Article II. Membership
Each employee of the Bank who, on November 10, 2009, was a Member of the Thrift
Plan Component of the Benefit Equalization Plan, shall become a Member of the
Plan on the Effective Date.
Article III. Amount and Payment of Benefits
3.01 On or before March 15, 2011, and on or before March 15 of each calendar
year thereafter during which the Plan shall remain in effect (or, if March 15
shall be a non-business day in any such year, on or before the business day next
preceding March 15 of such year), the Bank shall pay to each Member (a) who was
such on December 31 of the immediately preceding calendar year, (b) who was a
Member of the Thrift Plan Component of the Benefit Equalization Plan on
November 10, 2009, and (c) who made for such immediately preceding calendar year
the maximum contribution to his 401(k) account in the Thrift Plan permitted with
respect to such immediately preceding calendar year under the IRC Limitations in
effect with respect thereto, as the Benefit under this Plan, an amount equal to
six percent (6%) of such Member’s base rate of pay for the calendar year
immediately preceding the calendar year of payment, to the extent that such base
rate of pay shall exceed the IRC Limitations in effect with respect to such
preceding calendar year.

 

1



--------------------------------------------------------------------------------



 



3.02 No Member shall be entitled to a Benefit under this Article III for any
calendar year unless, on the day the Benefit is due pursuant to Section 3.01,
the Plan is in effect. The Member need not, on the day the Benefit is due
pursuant to Section 3.01, be an employee of the Bank in order to be eligible to
receive the Benefit. Further, a Member whose employment shall have ceased by
reason of the death of the Member prior to the date such Benefit is to be paid
shall be entitled to receive the Benefit that would be payable to such Member
pursuant to Section 3.01, but for such Member’s death, which shall not have been
paid prior to his death, which Benefit shall be paid to the beneficiary duly
designated by the Member, if any, or to the Member’s estate in accordance with
Article IV, following which payment all rights of the deceased Member under this
Plan shall be deemed satisfied and shall be terminated. No rights to a Benefit
under this Plan shall be deemed to vest at any time prior to the payment of such
Benefit to a Member entitled thereto or, in the event of a Member’s prior death,
to his duly-designated beneficiary or his estate.
Article IV. Designation of Beneficiaries
4.01 Each Member of the Plan may file with the Plan Administrator a written
designation of one or more person as the beneficiary who shall be entitled to
receive the Benefit, if any, payable under the Plan upon his death pursuant to
Section 3.02. A Member may, from time to time, revoke or change his beneficiary
designation without the consent of any prior beneficiary by filing a new
designation with the Plan Administrator. The last such written designation
received by the Plan Administrator shall be controlling; provided, however, that
no designation, or change or revocation thereof, shall be effective unless
received by the Plan Administrator prior to the Member’s death, and in no event
shall it be effective as of a date prior to such receipt. (In the event a Member
dies without designating a beneficiary, and the member leaves a surviving
spouse, the spouse shall be deemed to be the beneficiary. If the Member dies
without designating a beneficiary and has no surviving spouse, then the Member’s
estate shall be deemed to be the beneficiary.)
4.02 If no such beneficiary designation is in effect at the time of the Member’s
death, or if no designated beneficiary survives the Member, or if, in the
opinion of the Plan Administrator, such designation conflicts with applicable
law, the Member’s estate shall be deemed to have been designated as his
beneficiary and shall be paid the Benefit, if any, payable under the Plan upon
the Member’s death. If the Plan Administrator is in doubt as to the right of any
person to receive such Benefit, the Bank may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the Plan Administrator may pay such amount into any court of appropriate
jurisdiction and such payment shall be a complete discharge of the liability of
the Plan and the Bank therefor.
Article V. Administration of the Plan
5.01 The Plan Administrator shall have general authority over and responsibility
for the administration and interpretation of the Plan. The Plan Administrator
shall have full power and authority to interpret and construe the Plan, to make
all determinations considered necessary or advisable for the administration of
the Plan and any trust referred to in Article V of the Plan and the calculation
of the amount of Benefits payable under the Plan and to review claims for
Benefits under the Plan. The Plan Administrator’s interpretations and
constructions of the Plan and its decisions or actions thereunder shall be
binding and conclusive on all persons for all purposes.
5.02 If the Plan Administrator deems it advisable, he shall arrange for the
engagement of legal counsel and certified public accountants (who may be counsel
to or accountants for the Bank) and other consultants, and make use of agents
and clerical or other personnel, for purposes of the Plan. The Plan
Administrator may rely upon the written opinions of such counsel, accountants
and consultants and delegate to any agent of the Plan Administrator his
authority to perform any act hereunder, including, without limitation, those
matters involving the exercise of discretion; provided, however, that such
delegation shall be subject to revocation at any time at the discretion of the
Plan Administrator.
5.03 All claims for Benefits under the Plan shall be submitted in writing to the
Plan Administrator. Written notice of the decision on each such claim shall be
furnished with reasonable promptness to the Member or his beneficiary (the
“claimant”). The claimant may request a review by the Plan Administrator of any
decision denying the claim in whole or in part. Such request shall be made in
writing and filed with the Plan Administrator within 30 days of such denial. A
request for review shall contain all additional information which the claimant
wishes the Plan Administrator to consider. The Plan Administrator may hold any
hearing or conduct any independent investigation which it deems desirable to
render its decision and the decision on review shall be made as soon as feasible
after the Plan Administrator’s receipt of the request for review. Written notice
of the decision shall be furnished to the claimant. For all purposes under the
Plan, such decisions on claims (where no review is requested) and decisions on
review (where review is requested) shall be final, binding and conclusive on all
interested persons as to all matters relating to the Plan.
5.04 All expenses incurred by the Plan Administrator in its administration of
the Plan shall be paid by the Bank.

 

2



--------------------------------------------------------------------------------



 



Article VI. Amendment and Termination
The Board of Directors, by resolution, or the officers of the Bank thereunto
duly authorized, may amend, suspend or terminate the Plan, in whole or in part,
without the consent of the Plan Administrator or any Member, beneficiary or
other person, and such action shall take effect upon the effective date thereof
set forth by the Board of Directors. No right or benefit granted pursuant to the
provisions of this Plan shall be deemed to be vested in any Member or any person
claiming through any Member. The Plan Administrator may adopt any amendment or
take any other action which he may deem necessary or appropriate to facilitate
the administration, management and interpretation of the Plan or to conform the
Plan thereto.
Article VII. General Provisions
7.01 The Plan shall be binding upon and inure to the benefit of the Bank, and
its successors and assigns, and the Members, and their successors, assigns,
designees and estates.
7.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to a Member the right to be retained in the employ of the Bank or as
affecting the right of the Bank to dismiss any Member from its employ.
7.03 The Bank shall withhold or cause to be withheld from all Benefits payable
under the Plan all federal, state, local and other taxes required by applicable
law be withheld with respect to such payments.
7.04 No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of, and any attempted disposition
of such right or interest shall be null and void.
7.05 If the Plan Administrator shall find that any person to whom any amount is
or was payable under the Plan is unable to care for his affairs because of
illness or accident, or is a minor, or has died, then any payment, or any part
thereof, due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative), may, if the Plan
Administrator is so inclined, be paid to such person’s spouse, child or other
relative, an institution maintaining or having custody of such person or any
other person deemed by the Plan Administrator to be a proper recipient on behalf
of such person otherwise entitled to payment. Any such payment shall be in
complete discharge of the liability of the Plan and the Bank therefor.
7.06 To the extent that any person acquires a right to receive payments from the
Bank under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Bank.
7.07 All elections, designations, requests, notices, instructions and other
communications from a Member, beneficiary or other person to the Plan
Administrator required or permitted under the Plan shall be in such form as is
prescribed from time to time by the Plan Administrator and shall be mailed by
first-class mail or transmitted through electronic means or delivered to such
location as shall be specified by the Plan Administrator and shall be deemed to
have been given and delivered only upon actual receipt thereof at such location.
7.08 The Benefits payable under the Plan shall be in addition to all other
benefits provided for employees of the Bank and shall not be deemed salary or
other compensation by the Bank for the purpose of computing benefits to which he
may be entitled under any other plan or arrangement of the Bank.
7.09 The Plan Administrator shall not be personally liable by reason of any
instrument executed by him or on his behalf, or action taken by him, in his
capacity as Plan Administrator nor for any mistake of judgment made in good
faith. The Bank shall indemnify and hold harmless the Plan Administrator and
each employee, officer or director of the Bank to whom any duty, power, function
or action in respect of the Plan may be delegated or assigned, or from whom any
information is requested for Plan purposes, against any cost or expense
(including fees of legal counsel) and liability (including any sum paid in
settlement of a claim or legal action with the approval of the Bank) arising out
of anything done or omitted to be done in connection with the Plan, unless
arising out of such person’s fraud or bad faith.
7.10 As used in the Plan, the masculine gender shall be deemed to refer to the
feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.
7.11 The captions preceding the sections of the Plan have been inserted solely
as a matter of convenience and shall not in any manner define or limit the scope
or intent of any provisions of the Plan.
7.12 The Plan shall be construed according to the laws of the State of New York
in effect from time to time.

 

3